THE THIRTEENTH COURT OF APPEALS

                                      13-13-00379-CR


                             TRACI SHEPPARD SCHROEDER
                                         v.
                                THE STATE OF TEXAS


                                       On Appeal from the
              Criminal District Court 3 of Dallas County of Dallas County, Texas
                                 Trial Cause No. F12-34983-J


                                        JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed as modified by

this Court.     The Court orders the judgment of the trial court REVERSED AND

REMANDED IN PART AND AFFIRMED AS MODIFIED IN PART.

      We further order this decision certified below for observance.

April 9, 2015